VAUGHN, Judge.
There is nothing in the record to show that the removal to Pasquotank County was with written consent of defendant as required by G.S. 15-135, and there is no argument that there was a defect in the original indictment which, after a valid *435removal, would have permitted the Pasquotank grand jury to return a new bill under G.S. 15-136. Except for these and other statutory provisions not material here, the grand jury of Pas-quotank County has no jurisdiction to indict for crimes committed in Tyrrell County. Since the grand jury had no jurisdiction, the indictment upon which defendant was tried is void and the judgment of Judge Copeland must be affirmed. State v. Beasley, 208 N.C. 318, 180 S.E. 598; State v. Mitchell, 202 N.C. 439, 163 S.E. 581. This discharge will not, however, preclude defendant from being tried upon a valid indictment in Tyrrell County, since jeopardy does not attach on a void indictment. State v. Beasley, supra.
Affirmed.
Judges Campbell and Morris concur.